‘ifs;omu~~     GENERAL
                            TEXAS




Mr. L. L. Roberts
County Auditor
Hutchinson Cotintg
Stinnett, Texas
Dear Sir:               Opinion No. O-3537’
                        Re: Authority of county to expend moneys
                             derived from the Lateral.Road AC-~
                             count provided by H. B. 688; in the
                             repairing and improving of bridges
                             constituting a part of the Lateral
                             Road System of a county.
        In reply to your letter requesting our opinion on the
following question:
       "May Hutchinson County le ally expend moneys
   derived through said H. B. 688 now held in its
   Lateral Road Fund for (a) remo;ing the old floor
   of a bridge, purchasing materials for a new floor,
   and constructing a new floor in this bridpe; and
   (b) for materials and labor ir making repairs to
   such bridge in addition to a new floor?"
we advise as follows:
        In the early case of Aransas County v. Coleman-Fulton
Pasture Company, 191 9. W. 553, it was held that the Constitu-
tlon, Article 3. Section 52, as amended in 1903, authorizing
counties to issue bonds for road construction purposes, em-
powered such counties to build necessary bridges as a part of
such road, and it has become settled law that bridges are an
essential part of any road. Therefore, it is our opinion that
the funds allocated to the county through the Lateral Road Ac-
count of the Board of County and District Road Indebtedness
are available for the purpose enumerated in your question.
        Following the same line of reasoning, we think the
county would be fully authorized to use such moneys fnr the
purpose of acquiring right-of-wag to roads formIng a part of
the County Lateral Road System.
        Trusting that the foregoing satisfactorily answers
your inquiry, we are
Mr. L. L. Roberts, page 2        o-3537


                              Very truly yours
                            ATTORNM   GENERAL OF TEXAS


                              By s/Clarence E. Crowe
                                   Clarence E. Crowe
                                           Assistant

CEC-S-WC

APPROVX3 JUNE 6, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairmen